 Case 1:20-cv-01264-RGA Document 10 Filed 11/10/20 Page 1 of 1 PageID #: 310




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 Q3 NETWORKING LLC,                                         )                +
                                                            )
                Plaintiff,                                  )
                                                            ) C.A. No. 20-1264-RGA
 NETGEAR, INC.,                                             )
                                                            )
                Defendant.                                  )

                             ORDER GRANTING DEFENDANT'S
                              UNOPPOSED MOTION TO STAY

       WHEREAS, Defendant Netgear, Inc. has moved the Court to stay this action until

International Trade Commission ("ITC") Inv. No. 337-TA-1227 becomes final.

       WHEREAS, a stay is required as to the asserted patents pursuant to 28 U.S.C. § 1659;

and

       WHEREAS, Plaintiff does not oppose Defendant's motion to stay this action;

       IT IS HEREBY ORDERED THAT:

       1. This action is stayed pending final resolution of all claims and defenses before the ITC

in Inv. No. 337-TA-1227, including any initial and final determinations of the Administrative

Law Judge, the International Trade Commission, and appeals therefrom; and

       2. Following the expiration of the stay, the parties shall confer with each other and

contact the Court for purposes of entry of a Scheduling Order.

                               10
              SO ORDERED this ___day of November 2020.

                                                      /s/ Richard G. Andrews
                                                     United States District Judge
